DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the automatic solder method using an automatic soldering device by using a control device to adjust, by the Z-axis drive device, a height of the laser soldering device to a position at which the laser light has a preset irradiation diameter D1 larger than a diameter of a solder droplet S when viewed from above; sending an irradiation command to the laser device, and irradiating the solder droplet S with the laser light to heat the solder droplet S to a temperature at which a flux solvent component volatilizes and a solder powder does not melt; then adjusting, by the Z-axis drive device, the height of the laser soldering device to a position at which the laser light has a preset irradiation diameter D2 smaller than the diameter of the solder droplet S when viewed from above; and performing soldering with a temperature at which the solder powder melts in combination with other limitations as recited in claims 15 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their general teaching of soldering the method and apparatus.  U.S. Patent Application 2006/0108400 to Fukaya et al disclose the soldering method and apparatus except for the allowable limitations as indicated above.  U.S. 8,760,665 to Ume et al disclose method and apparatus for inspecting laser soldering having height adjustment of the vibrometer head and laser beam except for the heating sequence of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/May 21, 2022 		                                           Primary Examiner, Art Unit 3729